Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed September 16, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed September 16, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3-8, 10-11, 13-18, and 20 are amended. Claims 2, 12, and 19 are cancelled. 
	Claims 1, 3-11, 13-18, and 20 are pending.
Drawings
The amendments to the specification addressing reference character issues are respectfully acknowledged, and the corresponding objection to the drawings is withdrawn. 
Specification
The amendments to the specification are respectfully acknowledged, and the corresponding objection to the specification is withdrawn.
Claim Objections
The amendments to Claims 10 and 20 addressing minor informalities are respectfully acknowledged, and the corresponding objections to Claims 10 and 20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”).

Regarding Claim 1 (Currently Amended), a first embodiment of Mandella teaches a visual aid device comprising: 
a glove (par 0502 Fig 35 glove 610B or 610A);
a first camera located at a first position on a first finger of the glove (par 0502 Fig 35 a glove has unit 602E on a first finger; par 0182 Fig 5 the “units” are cameras);
a second camera located at a second position on a second finger of the glove (par 0502 Fig 35 a glove has unit 602D on a second finger; par 0182 Fig 5 the “units” are cameras), and
a processor (par 0275 on-board image processing electronics 156 handles camera pose recovery) configured to toggle between a first image on the first camera and a second image on the second camera (par 0502 glove finger cameras provide for tracking the motion of each individual finger; processing electronics 156 necessarily toggles, at least internally, between a first image on the first camera and a second image on the second camera in performing tracking of the motion of each individual finger).
A second embodiment of Mandella teaches 
eyewear including a heads up display (Fig 41 user 102 [par 0535] is provided head-up display glasses [par 0548]), the eyewear being in communication with the first camera and the second camera to provide data for display on the heads up display (par 0548 Fig 41 application 800 superimposes entity 832 as a corresponding projected entity 832' on real environment 804 within a zone 836 seen by user 102 [in the heads-up display]; The pose and attributes of projected entity 832' presented to user 102 are varied by application 800 as a function of the absolute pose of [camera units on] magic wand 808. Input generated from absolute pose(s) of magic wand 808 is used to control behaviors and manifestations of projected entity 832', such as its movements and position. In fact, … it is appropriate to render entity 832' from the point-of-view of the on-board unit(s) mounted in wand 808. This information is available in the fully parameterized signal that application 800 obtains from magic wand 808. It is worth noting that, if user 102 were wearing headgear 572 as shown in FIG. 33A (with two cameras], and the signal carried absolute pose information about headgear 572, then entity 832' could be rendered by application 800 from the point-of-view of user 102 himself/herself; the heads-up display therefore being in communication with the first and/or second camera units to provide the data for display on the heads up display). 
The embodiments of Mandella are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify the glove-based embodiment with multiple fingers mounted with cameras of Mandella with the inclusion of the heads-up display with camera information display embodiment of Mandella. The motivation would have been in order to help ensure that the finger-based cameras can see the environment even if an item is being held (Mandella par 0503).

Regarding Claim 4 (Currently Amended), Mandella teaches the visual aid device of Claim 1, further comprising:
at least one of 
a third camera located at a fourth location on a fourth part of the glove (par 0502 Fig 35 a glove has third unit 602B on a fourth finger; par 0182 Fig 5 the “units” are cameras) configured to provide data for display on the heads up display (par 0548 Fig 41 application 800 superimposes entity 832 as a corresponding projected entity 832' on real environment 804 within a zone 836 seen by user 102 [in the heads-up display]; The pose and attributes of projected entity 832' presented to user 102 are varied by application 800 as a function of the absolute pose of [camera units on] magic wand 808. Input generated from absolute pose(s) of magic wand 808 is used to control behaviors and manifestations of projected entity 832', such as its movements and position. In fact, … it is appropriate to render entity 832' from the point-of-view of the on-board unit(s) mounted in wand 808. This information is available in the fully parameterized signal that application 800 obtains from magic wand 808. It is worth noting that, if user 102 were wearing headgear 572 as shown in FIG. 33A (with two cameras], and the signal carried absolute pose information about headgear 572, then entity 832' could be rendered by application 800 from the point-of-view of user 102 himself/herself; the heads-up display therefore being in communication with the first and/or second camera units to provide the data for display on the heads up display), 
a fourth camera located at a fifth location on a fifth part of the glove configured to provide data for display on the heads up display, 
an Nth camera located at a sixth location on a sixth part of the glove configured to provide data for display on the heads up display, 
a second light source located at a seventh location on a seventh part of the glove, 
a third light source located at an eighth location on an eighth part of the glove, 
a fourth light source located at a ninth location on location on a ninth part of the glove, and 
an Nth light source located at a tenth location on a tenth part of the glove.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”).

Regarding Claim 3 (Currently Amended), Mandella teaches the visual aid device of Claim 1, further comprising a third camera located at a third location on the glove (par 0502 Fig 35 a glove has unit 602C at a third location comprising a third finger; par 0182 Fig 5 the “units” are cameras).
 However, Mandella appears not to expressly teach further comprising:
a first light source located at a third location on the glove.
Bartoshesky teaches 
a first light source located at a third location on the glove (par 0044 Fig 6 fingertip remote input device [camera] and lighting 601 [first light source]; i.e. each camera has a light source).
The embodiments of Mandella and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).

Regarding Claim 9 (Original), Mandella teaches the visual aid device of Claim 1. However, Mandella appears not to expressly teach wherein the heads up display is located in a lens of the eyewear (par 0043 Figs 5,6 heads-up display 602 indicated as located on the lens of the eyewear in Fig 6; such is a well-known arrangement, see e.g. US 10442774 B1 Fig 3 col 2 lines 23-27).
Bartoshesky teaches wherein the heads up display is located in a lens of the eyewear (par 0043 Figs 5,6 heads-up display 602 indicated as located on the lens of the eyewear in Fig 6; such is a well-known arrangement, see e.g. US 10442774 B1 Fig 3 col 2 lines 23-27).
The embodiments of Mandella and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify the glove-based camera system of Mandella with the inclusion of the heads up display of Bartoshesky. The motivation would have been in order to gives an operator the ability to inspect/view even non fixtured inspection targets (Bartoshesky par 0027).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1).

Regarding Claim 11 (Currently Amended), a first embodiment of Mandella teaches a visual aid device comprising: 
a first camera located at a first position on a glove hand (par 0502 Fig 35 a glove has unit 602E on a first finger; par 0182 Fig 5 the “units” are cameras);
a second camera located at a second position on the glove hand (par 0502 Fig 35 a glove has unit 602D on a second finger; par 0182 Fig 5 the “units” are cameras), and
a processor (par 0275 on-board image processing electronics 156 handles camera pose recovery) configured to toggle between a first image on the first camera and a second image on the second camera (par 0502 glove finger cameras provide for tracking the motion of each individual finger; processing electronics 156 necessarily toggles, at least internally, between a first image on the first camera and a second image on the second camera in performing tracking of the motion of each individual finger).
A second embodiment of Mandella teaches 
eyewear including a heads up display (Fig 41 user 102 [par 0535] is provided head-up display glasses [par 0548]), the eyewear being in communication with the first camera and the second camera to provide data for display on the heads up display (par 0548 Fig 41 application 800 superimposes entity 832 as a corresponding projected entity 832' on real environment 804 within a zone 836 seen by user 102 [in the heads-up display]; The pose and attributes of projected entity 832' presented to user 102 are varied by application 800 as a function of the absolute pose of [camera units on] magic wand 808. Input generated from absolute pose(s) of magic wand 808 is used to control behaviors and manifestations of projected entity 832', such as its movements and position. In fact, … it is appropriate to render entity 832' from the point-of-view of the on-board unit(s) mounted in wand 808. This information is available in the fully parameterized signal that application 800 obtains from magic wand 808. It is worth noting that, if user 102 were wearing headgear 572 as shown in FIG. 33A (with two cameras], and the signal carried absolute pose information about headgear 572, then entity 832' could be rendered by application 800 from the point-of-view of user 102 himself/herself; the heads-up display therefore being in communication with the first and/or second camera units to provide the data for display on the heads up display). 
The embodiments of Mandella are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify the glove-based embodiment with multiple fingers mounted with cameras of Mandella with the inclusion of the heads-up display with camera information display embodiment of Mandella. The motivation would have been in order to help ensure that the finger-based cameras can see the environment even if an item is being held (Mandella par 0503).
However, embodiments of Manella appear not to expressly teach eyewear including a heads up display in a first lens but not in a second lens.
Dent teaches eyewear including a heads up display in a first lens but not in a second lens (par 0065 Fig 2 glasses 103 comprise two lenses 203 wherein one lens 203 comprises HUD 166 such that HUD 166 is viewable by one eye of a human being when HUD device 103 is being worn; HUD is shown in Fig 2 as provided in a first lens but not in a second lens).
Mandella and Dent are analogous art as they each pertain to vision systems. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella with the inclusion of the glasses with HUD in only one lens of Dent. The motivation would have been in order to provide an efficient means for providing a semi-transparent display for an operator not requiring a stereo view (Dent par 0065).

Regarding Claim 14 (Currently Amended),  Mandella as modified teaches the visual aid device of Claim 11, further comprising:
at least one of 
a third camera located at a fourth location on the glove hand (Mandella par 0502 Fig 35 a glove has third unit 602B on a fourth finger; par 0182 Fig 5 the “units” are cameras) configured to provide data for display on the heads up display (Mandella par 0548 Fig 41 application 800 superimposes entity 832 as a corresponding projected entity 832' on real environment 804 within a zone 836 seen by user 102 [in the heads-up display]; The pose and attributes of projected entity 832' presented to user 102 are varied by application 800 as a function of the absolute pose of [camera units on] magic wand 808. Input generated from absolute pose(s) of magic wand 808 is used to control behaviors and manifestations of projected entity 832', such as its movements and position. In fact, … it is appropriate to render entity 832' from the point-of-view of the on-board unit(s) mounted in wand 808. This information is available in the fully parameterized signal that application 800 obtains from magic wand 808. It is worth noting that, if user 102 were wearing headgear 572 as shown in FIG. 33A (with two cameras], and the signal carried absolute pose information about headgear 572, then entity 832' could be rendered by application 800 from the point-of-view of user 102 himself/herself; the heads-up display therefore being in communication with the first and/or second camera units to provide the data for display on the heads up display), 
a fourth camera located at a fifth location on the glove hand configured to provide data for display on the heads up display, 
an Nth camera located at a sixth location on the glove hand configured to provide data for display on the heads up display, 
a second light source located at a seventh location on the glove hand, 
a third light source located at an eighth location on the glove hand, 
a fourth light source located at a ninth location on location on the glove hand, and 
an Nth light source located at a tenth location on the glove hand.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”).

Regarding Claim 13 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 11. However, Mandella as modified appears not to expressly teach further comprising: 
a first light source located at a third location on the glove hand.
Bartoshesky teaches a first light source located at a third location on the glove hand (par 0044 Fig 6 fingertip remote input device and lighting 601 [first light source] ).
The embodiments of Mandella Dent and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella/Dent with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Czarnecki et al. (U.S. Patent Application Publication 20210101540 A1).

Regarding Claim 5 (Currently Amended), Mandella teaches the visual aid device of Claim 4. However, Mandella as modified appears not to expressly teach further comprising: 
an input device which allows a user to toggle between the first camera, the second camera, the third camera, the fourth camera, and the Nth camera.
Czarnecki teaches an input device which allows a user to toggle between the first camera, the second camera, the third camera, the fourth camera, and the Nth camera (par 0062 an operator may switch the camera feed that is presently selected and therefore presented in the main display area through the provision of operator input).
Mandella and Czarnecki are analogous art as they each pertain to vision systems. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella with the inclusion of the input for toggling between cameras of Czarnecki. The motivation would have been in order to provide a means for an operator to quickly and intuitively navigate between camera feeds (Czarnecki par 0062).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Czarnecki et al. (U.S. Patent Application Publication 20210101540 A1).

Regarding Claim 15 (Currently Amended) Mandella as modified the visual aid device of Claim 14. However, Mandella as modified appears not to expressly teach further comprising: 
an input device which allows a user to toggle between the first camera, the second camera, the third camera, the fourth camera, and the Nth camera.
Czarnecki teaches an input device which allows a user to toggle between the first camera, the second camera, the third camera, the fourth camera, and the Nth camera (par 0062 an operator may switch the camera feed that is presently selected and therefore presented in the main display area through the provision of operator input).
Mandella Dent and Czarnecki are analogous art as they each pertain to vision systems. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/Dent with the inclusion of the input for toggling between cameras of Czarnecki. The motivation would have been in order to provide a means for an operator to quickly and intuitively navigate between camera feeds (Czarnecki par 0062).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Kwon et al. (U.S. Patent Application 20160360087 A1, hereinafter “Kwon”).

Regarding Claim 6 (Currently Amended), Mandella teaches the visual aid device of Claim 1. However, Mandella appears not to expressly teach further comprising: 
an input device configured to adjust an angle of the first camera and the second camera.
Kwon teaches an input device configured to adjust an angle of the first camera (par 0195 the camera can be rotated up and down or right and left based on the user input to the manipulating button for adjusting the rotation angle of the camera).
Mandella and Kwon are analogous art as they each pertain to systems with camera input. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella with the inclusion of the input device configured to adjust an angle of the first camera of Kwon. The motivation would have been in order to provide a method of widely utilizing a flying object as a photographing device through linkage between the flying object and a input device in controlling the flying object equipped with a camera (Kwon par 0009).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Kwon et al. (U.S. Patent Application 20160360087 A1, hereinafter “Kwon”).

Regarding Claim 16 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 11. However, Mandella as modified appears not to expressly teach further comprising: 
an input device configured to adjust an angle of the first camera and the second camera.
Kwon teaches an input device configured to adjust an angle of the first camera (par 0195 the camera can be rotated up and down or right and left based on the user input to the manipulating button for adjusting the rotation angle of the camera).
Mandella Dent and Kwon are analogous art as they each pertain to systems with camera input. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/Dent with the inclusion of the input device configured to adjust an angle of the first camera of Kwon. The motivation would have been in order to provide a method of widely utilizing a flying object as a photographing device through linkage between the flying object and a input device in controlling the flying object equipped with a camera (Kwon par 0009).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Kwon et al. (U.S. Patent Application 20160360087 A1, hereinafter “Kwon”) and further in view of Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”) and Frederick et al. (U.S. Patent Application 20180191937 A1, hereinafter “Frederick”).

Regarding Claim 7 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 6. However, Mandella as modified appears not to expressly teach further comprising: 
a first light source located at a third location on the glove, and 
an input device configured to adjust an angle of the first light source.
Bartoshesky teaches a first light source located at a third location on the glove (par 0044 Fig 6 fingertip remote input device [camera] and lighting 601 [first light source]; i.e. each camera has a light source).
The embodiments of Mandella Kwon and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella/Kwon with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).
Frederick teaches an input device configured to adjust an angle of the first light source (par 0027 Figs 1,4 user input device 109 may allow a vehicle operator to adjust and the angle of illumination of the light source 120, Fig 3).
Mandella Kwon Bartoshesky and Frederick are analogous art as they each pertain to systems with light sources for object illumination. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/Kwon/ Bartoshesky with the inclusion of the input device configured to adjust an angle of the first light source of Frederick. The motivation would have been in order to allow an angle of illumination of the light to be desirably positioned (e.g., toward the towing hitch region 160 of the vehicle 100) (Frederick par 0027).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Kwon et al. (U.S. Patent Application 20160360087 A1, hereinafter “Kwon”), Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”), and Frederick et al. (U.S. Patent Application 20180191937 A1, hereinafter “Frederick”).

Regarding Claim 7 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 16. However, Mandella as modified appears not to expressly teach further comprising: 
a first light source located at a third location on the glove hand, and 
an input device configured to adjust an angle of the first light source.
Bartoshesky teaches a first light source located at a third location on the glove hand (par 0044 Fig 6 fingertip remote input device [camera] and lighting 601 [first light source]; i.e. each camera has a light source).
The embodiments of Mandella Dent Kwon and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella/Dent/Kwon with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).
Frederick teaches an input device configured to adjust an angle of the first light source (par 0027 Figs 1,4 user input device 109 may allow a vehicle operator to adjust and the angle of illumination of the light source 120, Fig 3).
Mandella Dent Kwon Bartoshesky and Frederick are analogous art as they each pertain to systems with light sources for object illumination. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/Dent/ Kwon/Bartoshesky with the inclusion of the input device configured to adjust an angle of the first light source of Frederick. The motivation would have been in order to allow an angle of illumination of the light to be desirably positioned (e.g., toward the towing hitch region 160 of the vehicle 100) (Frederick par 0027).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”) and further in view of Frederick et al. (U.S. Patent Application 20180191937 A1, hereinafter “Frederick”).

Regarding Claim 8 (Currently Amended), Mandella teaches the visual aid device of Claim 1. However, Mandella appears not to expressly teach further comprising: 
a first light source located at a third location on the glove and 
an input device configured to adjust an angle of the first light source.
Bartoshesky teaches a first light source located at a third location on the glove (par 0044 Fig 6 fingertip remote input device [camera] and lighting 601 [first light source]; i.e. each camera has a light source).
The embodiments of Mandella and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).
Frederick teaches an input device configured to adjust an angle of the first light source (par 0027 Figs 1,4 user input device 109 may allow a vehicle operator to adjust and the angle of illumination of the light source 120, Fig 3).
Mandella Bartoshesky and Frederick are analogous art as they each pertain to systems with light sources for object illumination. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/ Bartoshesky with the inclusion of the input device configured to adjust an angle of the first light source of Frederick. The motivation would have been in order to allow an angle of illumination of the light to be desirably positioned (e.g., toward the towing hitch region 160 of the vehicle 100) (Frederick par 0027).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Bartoshesky et al. (U.S. Patent Application Publication 20180096215 A1, hereinafter “Bartoshesky”) and Frederick et al. (U.S. Patent Application 20180191937 A1, hereinafter “Frederick”).

Regarding Claim 18 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 11. However, Mandella as modified appears not to expressly teach further comprising: 
a first light source located at a third location on the glove and 
an input device configured to adjust an angle of the first light source.
Bartoshesky teaches a first light source located at a third location on the glove (par 0044 Fig 6 fingertip remote input device [camera] and lighting 601 [first light source]; i.e. each camera has a light source).
The embodiments of Mandella Dent and Bartoshesky are analogous art as they each pertain to systems with user-mounted camera input. It would have been obvious to a person of ordinary skill in the art to modify each of the glove-based cameras of Mandella/ Dent with the inclusion of the light source of Bartoshesky to result in a first light source located at a third location on the glove. The motivation would have been in order to help ensure that the finger-based cameras can illuminate and see the environment even if an item is being held (Mandella par 0503).
Frederick teaches an input device configured to adjust an angle of the first light source (par 0027 Figs 1,4 user input device 109 may allow a vehicle operator to adjust and the angle of illumination of the light source 120, Fig 3).
Mandella Dent Bartoshesky and Frederick are analogous art as they each pertain to systems with light sources for object illumination. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/ Dent/ Bartoshesky with the inclusion of the input device configured to adjust an angle of the first light source of Frederick. The motivation would have been in order to allow an angle of illumination of the light to be desirably positioned (e.g., toward the towing hitch region 160 of the vehicle 100) (Frederick par 0027).

20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Kim et al. (U.S. Patent Application 20200356140 A1, hereinafter “Kim”).

Regarding Claim 10 (Currently Amended), Mandella teaches the visual aid device of Claim 1. However, Mandella appears not to expressly teach further comprising: 
a second camera where the second camera has a different size than the first camera.
Kim teaches a device further comprising a second camera where the second camera has a different size then the first camera (par 0062 the electronic device 101 may include a second camera 215, a third camera 217, and a fourth camera 219 which are disposed on the fourth surface 223, and a fifth camera 225 disposed on the third surface 213. According to different embodiments, the second camera 215, the third camera 217, the fourth camera 219, and the fifth camera 225 may have different characteristics (e.g. resolution, construed as size)).
Mandella and Kim are analogous art as they each pertain to systems with camera input. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella with the inclusion of the different size cameras of Kim. The motivation would have been in order to allow different uses of different cameras with different  orientations of the device (Kim Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (U.S. Patent Application Publication 20120038549 A1, hereinafter “Mandella”) in view of Dent (U.S. Patent Application Publication 20140160002 A1) and further in view of Kim et al. (U.S. Patent Application 20200356140 A1, hereinafter “Kim”).

Regarding Claim 20 (Currently Amended), Mandella as modified teaches the visual aid device of Claim 11. However, Mandella as modified appears not to expressly teach further comprising: 
a second camera where the second camera has a different size than the first camera.
Kim teaches a device further comprising a second camera where the second camera has a different size then the first camera (par 0062 the electronic device 101 may include a second camera 215, a third camera 217, and a fourth camera 219 which are disposed on the fourth surface 223, and a fifth camera 225 disposed on the third surface 213. According to different embodiments, the second camera 215, the third camera 217, the fourth camera 219, and the fifth camera 225 may have different characteristics (e.g. resolution, construed as size)).
Mandella Dent and Kim are analogous art as they each pertain to systems with camera input. It would have been obvious to a person of ordinary skill in the art to modify the visual aid device of Mandella/Dent with the inclusion of the different size cameras of Kim. The motivation would have been in order to allow different uses of different cameras with different  orientations of the device (Kim Abstract).

Response to Arguments
Applicant’s arguments with respect to independent Claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As such, the rejections of independent Claims 1 and 11 are maintained, as are  those of claims dependent on independent Claims 1 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624